Case 8:18-cv-02444-VMC-CPT Document 114 Filed 12/04/20 Page 1 of 5 PageID 1418




                       UNITED STATES DISTRICT COURT
                        MIDDLE DISTRICT OF FLORIDA
                              TAMPA DIVISION

    CHRISTOPHER P. ALLEN,

               Plaintiff,
    v.                                      Case No. 8:18-cv-2444-T-33CPT

    CITY OF LAKELAND, et al.,

               Defendants.
                                    /

                                    ORDER

          This matter comes before the Court upon consideration of

    Plaintiff Christopher P. Allen’s Motion for a Trial by Jury

    (Doc. # 112), filed on November 20, 2020. Defendants Cody

    Bardwell, Chad Landry, Jeremy Williams, Roberto Garibaldi,

    and Adam Williams (collectively, “Defendants”) responded in

    opposition on November 25, 2020. (Doc. # 113). For the reasons

    set forth below, the Motion is granted.

    I.    Background

          Both the Court and the parties are familiar with the

    facts of this case, and thus, the Court need not reiterate

    them here. Proceeding pro se, Allen initiated this Section

    1983 excessive force action on October 1, 2018. (Doc. # 1).

    Allen then amended his complaint on February 5, 2019. (Doc.

    # 30). Neither complaint, nor any of the other pleadings,

    included a demand for a jury trial. (Doc. ## 1; 30).


                                        1
Case 8:18-cv-02444-VMC-CPT Document 114 Filed 12/04/20 Page 2 of 5 PageID 1419




           After Defendants filed their answers and the parties

    proceeded     with    discovery,    the    Court   granted    in   part

    Defendants’ motion for summary judgment on July 31, 2020.

    (Doc. ## 33; 40; 87). The Court entered judgment in favor of

    Defendants as to Allen’s claims “against the City of Lakeland,

    and Chief Giddens in his individual and official capacities,

    as well as the official capacity claims against Sergeant Adam

    Williams, Officer Cody Bardwell, Officer Chad Landry, Officer

    Jeremy Williams, and Officer Roberto Garibaldi.” (Id. at 33-

    34).   The    case   remains as    to   Allen’s individual    capacity

    excessive force and failure-to-intervene claims, “as well as

    [his] state law claims [for] assault and battery.” (Id.).

           On August 11, 2020, the Court granted Allen’s motion to

    appoint counsel. (Doc. # 88). Attorneys J. Logan Murphy and

    Scott McLaren filed notices of appearance on Allen’s behalf

    on September 8, 2020. (Doc. ## 91; 92). The Court then entered

    its    case   management   and    scheduling   order,   and   trial   is

    scheduled for the February 2021 term. (Doc. # 98 at 1).

           On November 20, 2020, Allen, now represented by counsel,

    filed a motion for a jury trial. (Doc. # 112). Defendants

    responded (Doc. # 113), and the Motion is ripe for review.




                                        2
Case 8:18-cv-02444-VMC-CPT Document 114 Filed 12/04/20 Page 3 of 5 PageID 1420




    II.     Discussion

            Allen moves the Court “for a trial by jury on all issues

    pursuant to Federal Rule of Civil Procedure 39(b),” (Doc. #

    112 at 1), which states: “Issues on which a jury trial is not

    properly demanded are to be tried by the court. But the court

    may, on motion, order a jury trial on any issue for which a

    jury might have been demanded,” Fed. R. Civ. P. 39(b). Allen

    argues that “[u]ntil the Court assigned pro bono counsel,

    [he] did not understand the need to make [a jury trial] demand

    or the consequences of failing to do so.” (Doc. # 112 at 1).

    Defendants respond – recognizing the Court’s discretion on

    this matter – that Allen’s “extensive delay, as well as the

    reason for his tardiness . . . militates against granting

    [the] Motion.” (Doc. # 113 at ¶ 2-3).

            In the Eleventh Circuit, “the general rule governing

    belated jury requests under Rule 39(b) is that the trial court

    ‘should grant a jury trial in the absence of strong and

    compelling reasons to the contrary.’” Perez v. Holt, No. 8:09-

    cv-261-T-33MAP, 2010 WL 2822170, at *1 (M.D. Fla. July 16,

    2010)    (citation   omitted).   Courts   consider   the   following

    factors in deciding a Rule 39(b) motion: “(1) whether the

    case involves issues which are best tried to a jury; (2)

    whether granting the motion would result in a disruption of


                                      3
Case 8:18-cv-02444-VMC-CPT Document 114 Filed 12/04/20 Page 4 of 5 PageID 1421




    the court’s schedule or that of the adverse party; (3) the

    degree of prejudice to the adverse party; (4) the length of

    the delay in having requested a jury trial; and (5) the reason

    for   the   movant’s   tardiness in   requesting    a jury   trial.”

    Parrott v. Wilson, 707 F.2d 1262, 1267 (11th Cir. 1983).

    Still, district courts “have broad discretion” in considering

    such motions. Id.

          Upon review of the Motion, Defendants’ response, and

    after considering the aforementioned factors, the Court finds

    that granting the requested relief is appropriate. Indeed,

    courts in this Circuit have previously granted Rule 39(b)

    motions on the basis that the defendant was proceeding pro se

    and failed to request a jury trial until counsel was retained,

    including in excessive force cases. See, e.g., United States

    v. Hatcher, No. 06-14032, 2007 WL 4846841, at *2 (S.D. Fla.

    Dec. 4, 2007) (accepting this argument as a reasonable excuse

    for the defendant’s tardiness in requesting a jury trial);

    Perez, 2010 WL 2822170, at *2 (“Likewise, the Court accepts

    Perez’s argument that he was proceeding pro se up until he

    was appointed [counsel] as a reasonable ground on which to

    excuse his tardiness in filing a request for a jury trial.”).




                                      4
Case 8:18-cv-02444-VMC-CPT Document 114 Filed 12/04/20 Page 5 of 5 PageID 1422




          Accordingly, it is

          ORDERED, ADJUDGED, and DECREED:

          Plaintiff Christopher P. Allen’s Motion for a Trial by

    Jury (Doc. # 112) is GRANTED.

          DONE and ORDERED in Chambers, in Tampa, Florida, this

    4th day of December, 2020.




                                      5
